Citation Nr: 0010023	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected non-displaced fibular fracture of the left 
leg.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected avulsion of the olecranon tip of the left 
elbow.  

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	P. R. Hutchinson, Jr., 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from October 1985 to July 1986 
and from March 1987 to December 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision which denied 
service connection for a psychiatric disorder and compensable 
evaluations for the two disabilities now on appeal.  The 
veteran was also denied a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  

In September 1997, the Board denied service connection for a 
psychiatric disorder and remanded the remaining issues for 
additional development.  


REMAND

Additional due process and evidentiary development is 
warranted prior to adjudication of this claim.  

The evidentiary record reflects that the veteran did not 
report for numerous VA examinations scheduled during the 
pendency of this appeal.  VA regulations provide that 
"[w]hen a claimant fails to report for an examination . . . 
scheduled in conjunction with . . . a claim for an increase, 
the claim shall be denied."  38 C.F.R. § 3.655(b) (1999).  
However, it appears that the letters notifying the veteran of 
the examinations were not sent to his current address of 
record.  There is no record that the veteran was notified of 
the examination scheduled in November 1998.  The notifying 
letter for the second scheduled examination was sent to an 
old address in Sophia, West Virginia.  A third examination 
letter was sent to a P.O. Box in Berkley, West Virginia, 
which, at one time, was his attorney's address.  It is not 
clear if the P.O. Box is still an active address for his 
attorney.  Furthermore, a notation at the bottom of the 
letter indicated that a copy of the letter was sent to VFW, 
the veteran's prior representative.  

As the claims folder does not contain a notice letter of the 
scheduled examination addressed to the veteran at his most 
recent address of record, it is not clear whether he ever 
received notice to report for the examination.  While the 
veteran's attorney did not respond to the RO's April 1999 
letter requesting the veteran's full mailing address, the 
attorney's failure to respond does not relieve VA's 
obligation to notify the veteran of any scheduled VA 
examination at his last current address of record.  The 
record shows the veteran's current address as 433 1/2 Neville 
St., Beckley, West Virginia  25801.  (See Form 9 in May 1996, 
and letter from veteran in November 1997.)  On review of the 
evidentiary record, it does not appear that the veteran was 
ever notified of the scheduled VA examinations at this 
address.  Accordingly, the Board finds that another 
examination should be schedule, and that the veteran should 
be notified of the appointment at the above address, unless 
the VA obtains a more current address for him.  

With regard to the issue of entitlement to benefits under the 
provisions of 38 C.F.R. § 3.324, the veteran should be asked 
to furnish information that his service connected 
disabilities interfere with normal employability.  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran, through his 
attorney, and determine if the veteran is 
willing to report for a VA examination of 
his service-connected disabilities.  The 
veteran, through his attorney, should 
also be asked to provide the names and 
addresses of all medical care providers 
who treated him for his left leg and left 
elbow disabilities since 1994.  Any 
identified VA and private records should 
be obtained.  Also, the veteran should be 
asked to submit evidence that his service 
connected disabilities clearly interfere 
with normal employability.

2.  If a response indicating the 
veteran's willingness to appear for an 
examination is not received from the 
veteran or his attorney, the RO should 
consider application of § 3.655 to the 
veteran's case and proceed with the 
instructions set out in item number 5, 
hereinbelow.   

3.  If the veteran directly or through 
his attorney indicates that he is willing 
to report for an examination, a VA 
orthopedic examination should be 
scheduled and both he and his attorney 
should be forwarded notice of the date, 
time and place of the examination.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
left knee, ankle, and elbow.  For VA 
purposes, normal ranges of motion 
are as follows:  knee - flexion to 
140 degrees and extension to 0 
degrees; ankle - dorsiflexion 0 to 
20 degrees, plantar flexion 0 to 45 
degrees; elbow - flexion to 145 
degrees and extension to 0 degrees.  
The examiner should also note 
whether there is any instability of 
the knee, and any instability should 
be classified as mild, moderate, or 
severe.  

II.  The examiner should indicate 
whether there is malunion or 
nonunion at the fracture site of the 
left leg, and whether there is any 
muscle atrophy.  If atrophy is 
noted, the examiner should indicate 
the extent and degree of 
interference with normal functions.  

III.  The examiner should note 
whether there is malunion with bad 
alignment or nonunion of the left 
elbow.  If there is evidence of 
nonunion, the examiner should state 
the area where the nonunion occurs 
and whether there is any bone loss 
or deformity.  If any scars are 
noted, the examiner should indicate 
whether they are tender and painful 
or whether they appear poorly 
nourished with repeated ulceration.  

IV.  The examiner should be asked to 
determine whether the left knee, 
ankle, or elbow exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If any determination cannot feasibly 
be made, it should be so indicated.  
Note, each joint should be discussed 
separately.  

V.  The examiner should also express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left knee, ankle, or elbow is used 
repeatedly over a period of time.  
(Each joint should be discussed 
separately.)  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left leg 
and elbow disabilities have been provided 
by the examiner and whether the examiner 
has responded to all questions posed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If more 
than one joint is affected by the service 
connected left leg fracture, 
consideration should be given to whether 
it is more advantageous to rate the 
veteran under rating codes pertaining to 
each of the involved joints.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination should be included in the 
claims folder.  Information should also 
be included as to the address to which 
the notification was sent.  The 
Supplemental Statement of the Case should 
include a citation to § 3.655 and 
discussion thereof.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


